                 Case 21-11980-amc                     Doc 31         Filed 09/10/21 Entered 09/10/21 12:26:32      Desc Main
                                                                      Document     Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                  IN RE: Kelly A. Sowa                                                      CHAPTER 13
                                                               Debtor(s)
                                                                                            BKY. NO. 21-11980 AMC


                                         ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                           Kindly enter my appearance on behalf of Steelhouse Homes, LLC and index same on
                    the master mailing list.


                                                                                        Respectfully submitted,


                                                                                /s/${s:1:y:_________________________}
                                                                                 Rebecca Solarz
                                                                                 09 Sep 2021, 15:32:53, EDT



                                                                                    KML Law Group, P.C.
                                                                                    701 Market Street, Suite 5000
                                                                                    Philadelphia, PA 19106-1532
                                                                                    (215) 627-1322




Document ID: 244384bea4659f6f94d904cdd4b6e0fc67cb0accdde52e1e6601f9c25051ad9c
